Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (9857002) in view of Phillips (2722437) and Huang (US-Pub 2006/0186664).
Regarding claims 1, 3, and 9, Ott discloses gas turbine engine (94, fig 13) with a gas turbine engine combustion apparatus comprising a fuel manifold (28, fig 1) and a plurality of burners (22, fig 1), one or more combustors (104, fig 13), and a plurality of flexible hoses (32, 33, fig 1, par. 0036) wherein the burners receive fuel from the fuel manifold and direct the received fuel into one or more combustors with the burners connected to the manifold by flexible hoses.
Ott does not disclose each flexible hose having: a metal convolute tube having grooves formed on an inner surface thereof;5 a pressure-containing sheath disposed outside the convolute 
Phillips discloses a flexible gas turbine fuel hose for use as a fuel line of a gas turbine engine (col 1, lines 35-36), the hose having: a metal convolute tube (11, fig 1, col. 1, lines 15-19) having grooves formed on an inner surface thereof;5 a pressure-containing sheath (12, fig 1) disposed outside the convolute tube; and end connectors (13,21,22, fig 1) fluidly-tightly joined to respective ends of the hose for connection at one end of the hose to the fuel manifold, and at the other end of the hose to the burner (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hoses of Ott with a metal convolute tube, and a pressure containing sheath disposed outside of the convolute tube with end connectors fluid-tightly joined to respective ends of the hose for connection at one end of the hose to the fuel manifold, and the other to the burner as taught by Phillips. Doing so would reduce the risk of failure within the hose and fittings (Col 1, lines 20-25), as taught by Phillips.
Huang teaches a flexible tube for carrying fluids having grooves on an inner surface and a semi-circular (4, 5, fig 3) helical elongate reinforcing member (1, fig 3) or members located in grooves formed in the inner surface of the convolute tube (6, fig 3) that would vibrate within the convolute tube so as to prevent accumulation of particulate matter within the convolute tube (the reinforcing member rests inside the tube in the same manner as applicants invention, thus it would act the same).


Regarding claims 2 and 6, Ott does not disclose wherein the inner surface of the metal convolute tube is spirally grooved and the pressure-containing sheath is a braided sheath.
Phillips discloses a gas turbine fuel hose wherein the inner surface of the metal convolute tube is spirally grooved (11, fig 1) and the pressure-containing sheath is a braided sheath (col. 1, line 66).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner surface of the convolute tube be spirally grooved, and the sheath being a braided sheath as taught by Phillips. Doing so would reduce the risk of failure within the hose and fittings (Col 1, lines 20-25), as taught by Phillips.

Regarding claim 5, Ott does not disclose wherein the end connectors are welded or brazed to the metal convolute tube at the ends of the hose.
Phillips teaches a flexible gas turbine fuel hose wherein the end connectors are welded or brazed to the metal convolute tube at the ends of the hose (col 2, line 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the end connectors be welded or brazed to the metal convolute tube as taught by Phillips. Doing so would reduce the risk of failure within and fittings (Col 1, lines 20-25), as taught by Phillips.

Regarding claim 7, Ott further discloses a hose for a fuel line of a gas turbine engine wherein each hose is a concentric double layer hose (33, 36, fig 3), Ott as modified by Phillips in view of Huang discloses the flexible hose of claim 1, which would form an inner convolute tube having second grooves formed on an inner surface, and a second elongate member located in the second groove.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of Phillips and Huang as applied to claim 1 above, and further in view of Caillet (FR2571814A1)
Regarding claim 4, Ott as modified by Phillips and Huang does not disclose wherein the elongate member is formed of15 metal.
Caillet teaches a metal convolute hose wherein the elongate member is formed of15 metal (translation, page 5, par. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the elongate member of metal, one of ordinary skill in the art would be motivated to use metal to handle the extreme temperatures that the hose experiences.
Response to Arguments
Applicant’s arguments, see remarks, rejections under 35 U.S.C. 103, filed 2/26/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ott in view of Phillips and Huang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:00am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN V MEILLER/Examiner, Art Unit 3741
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741